Citation Nr: 0733243	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for schizophrenia 
(currently diagnosed as depressive disorder), currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA) Jackson, 
Mississippi Regional Office (RO).

In October 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

The Board notes that the appellant failed to appear for a 
hearing before the Board at the RO scheduled in August 2007.  
On the day of the scheduled hearing, the veteran's attorney 
indicated that that veteran would not appear and that the 
case should be forwarded to the Board for adjudication of the 
claims.  The attorney also submitted copies of evidence 
duplicative of evidence already in the claims folder, thus 
not requiring initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).  The veteran's attorney also 
requested that the record be held open for 30 days for the 
submission of additional evidence.  The 30 days has elapsed 
and no additional evidence has been submitted.  The Board 
will proceed with adjudication of the claim.  


FINDINGS OF FACT

1.  Hypertension has not been shown by competent medical 
evidence to be etiologically related to service or to have 
been proximately caused or aggravated by the service-
connected psychiatric disorder.

2.  The record evidence establishes that the veteran's 
depressive disorder has caused no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to the veteran's service-connected 
psychiatric disorder, are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.310(a) (2007).

2.  The criteria for a 30 percent rating, but no more, for 
the service-connected schizophrenia (currently diagnosed as 
depressive disorder) are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 94024 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Id.

The RO provided the veteran with preadjudication notice by 
letter in February 2003.  This letter told the veteran what 
evidence was needed to substantiate the claims for service 
connection and for an increased rating.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The letter asked the 
veteran to send information describing additional evidence or 
the evidence itself, thus advising him to submit any evidence 
in his possession that pertained to his claims.  

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in the 
April 2006 statement of the case (SOC) and a February 2007 
letter.  After issuance of each notice described above, and 
opportunity for the appellant to respond, the June 2007 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  Further, as the 
veteran's service connection claim is being denied and no 
effective date or percentage rating will be assigned 
regarding that claim, any deficiency in providing the veteran 
with this information cannot possibly result in any 
prejudice.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  All pertinent evidence has been 
obtained.   There is no indication that there are any 
pertinent outstanding medical records that must be obtained.  
In addition, the  veteran was afforded a VA medical 
examinations in November 2004 and November 2006 regarding the 
service-connected psychiatric condition.   See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Therefore, the Board may proceed 
with its review of the veteran's appeal.


II.  Service connection for hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of l0 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

With chronic disease shown as such in service or within the 
presumptive period after service, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hypertension.  

The service medical records are negative for findings or a 
diagnosis of hypertension.  VA and private outpatient 
treatment records from May 2002 to May 2007 show treatment 
for hypertension.  The veteran, through his representative, 
has asserted the veteran's hypertension is caused by his 
service-connected psychiatric disorder.  There is no medical 
evidence, however, relating the veteran's current 
hypertension to either his active service or to his service-
connected psychiatric disorder.  The first diagnosis of 
hypertension shown in the record is in 2002, more than fifty 
years after service.  As such, service connection on a 
presumptive basis is not warranted.  Further, there is no 
competent evidence of record that the veteran's current 
hypertension is the proximate result of service-connected 
psychiatric disorder.  While the veteran has claimed there is 
a nexus between hypertension and the service-connected 
psychiatric disorder, as a layperson he is not competent to 
express an opinion as to medical causation, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


II.  Increased rating for schizophrenia

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected schizophrenia is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2007).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  At the outset, it is noted that 
initially by rating action in June 1946, service connection 
was granted for schizophrenia, in partial remission.  The 
current diagnosis of the veteran's psychiatric disorder is 
major depression disorder.  The November 2006 VA examiner 
opined that it was as reasonable as not that at the time of 
the diagnosis of schizophrenia during service, that the 
veteran was suffering form a major depressive disorder with 
psychotic features which may have been interpreted as a 
schizophrenic process.  As the current depressive disorder is 
found to be a progression of the service-connected condition, 
it is appropriately evaluated under the general rating 
criteria set forth below.

Pursuant to the General Rating formula, a 30 percent 
disability evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

On VA examination in November 2004, the examiner indicated 
that the claims file was reviewed.  The veteran reported 
persistent problems with depression and that periods of 
depression usually lasted from 3 to 5 months.  He reported 
that depression was usually present 7 days a week.  He 
reported that he most commonly felt like doing nothing and 
feeling down, blue and sad.  The examiner noted that the 
veteran had cut back on his insurance business secondary to 
his increased and more persistent feeling of depression.  He 
reported no sleep disturbance and that he had friends with 
whom he associated.  He reported that he played the drums in 
a 4-piece band and occasional practiced and played at 
different activities in the community.  He indicated that 
otherwise, he spent the rest of his time at home watching 
television or reading the newspapers.  He reported that he 
stopped playing golf.  He indicated that he attended church 
and helped some with household chores and shopping, but his 
wife did most things.  The examiner indicated that on 
examination, there was no evidence of tangentiality, loose 
associations, or flight of ideas.  No delusional material was 
elicited and cognitive functions and memory were intact.  No 
hallucinations were reported.  No homicidal or suicidal 
thoughts or intent were elicited.  The examiner noted that 
the veteran continued to report symptoms consistent with his 
long-established pattern of depression.  The examiner 
concluded that the veteran was moderately impaired secondary 
to his depression.  The diagnosis was major depressive 
disorder with continued symptoms waxing and waning, with 
likely early history of psychotic features.  The Global 
Assessment of Function Scale (GAF) score was 51-55.  

On VA examination in November 2006, the examiner indicated 
that the claims file was reviewed.  It was noted that since 
the last VA examination in November 2004 and that the veteran 
continued to report periods of depression that lasted for 3 
to 4 months, interspersed with periods of return to normal 
baseline functioning.  The veteran characterized his 
depression as being hard for him to get up and even take a 
bath, muster a desire to get out of the house, to attend to 
his insurance work, and worry about family finances and that 
bills kept getting deeper.  The examiner indicated that there 
were no homicidal or suicidal ideations.  The veteran 
reported that during the day, he dealt with personal and 
business mail and kept up with his business of servicing 
insurance policies.  He reported that he continued to 
participate in a band playing the drums and enjoyed this 
activity.  He also indicated that he enjoyed reading, 
watching television and going to church.  It was noted that 
he was fully responsible for all of his self-care activities.  
The veteran reported that both he and his wife both did 
household chores and he was increasingly helping out because 
of his wife's recovery from a broken arm.  He indicated that 
they had some help from family with yard work.  The examiner 
noted that during his periods of depression, those activity 
patterns varied.  The examiner indicated that after review of 
the last rating examination and progress notes since that 
time, it was his opinion that the clinical impression was a 
diagnosis of major depressive disorder, cyclic in nature, 
most clearly accounts for his current mental condition.  The 
examiner concluded that the major depressive disorder 
moderately impaired the veteran's social and industrial 
capacity.  The GAF score was 51-55.  

The record also includes VA outpatient treatment records 
dated from May 2002 to May 2007, which show treatment for 
depressive disorder.  A November 2003 Mental Health note 
indicated that the veteran reported depression characterized 
by lack of energy, anhedonia, decreased appetite, depressed 
mood, racing thoughts, decreased sleep and hyperactivity.  On 
examination, speech was normal.  Thought content was 
appropriate but at times tangential, easily redirected.  The 
veteran denied symptoms of depression, suicidal or homicidal 
thoughts or psychotic features.  Affect was full and insight, 
judgment and impulse control were fair.  It was noted that 
mood stabilizer therapy was discussed and medications were 
prescribed.  A March 2004 entry noted that the veteran 
reported a cycle of depression with anhedonia and decreased 
energy that was mild in intensity.  The veteran denied 
suicidal ideas, intent or plans.  Speech was normal and 
affect was full.  There were no psychotic features and 
insight, judgment and impulse control were good.  It was 
indicated that medications were adjusted.  A May 2004 entry 
noted that the cycle of depression was almost resolved.  
Affect was full and speech was normal.  There were no 
psychotic features or suicidal or homicidal ideas.  Insight, 
judgment impulse control were good.  In August 2004, the 
veteran reported the depressive episode had resolved.  
November 2005 and February 2006 Mental Health notes showed 
that there were suicidal or homicidal ideations.  Affect was 
full, speech was normal and insight, judgment and impulse 
control was good.  

Based on the foregoing, the Board finds that the veteran is 
entitled to a 30 percent rating, but no more, for his 
service-connected psychiatric disorder.  The clinical 
evidence of record clearly demonstrates that the veteran has 
symptoms of depression that produce occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks but that he is able to generally function 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  As such, these symptoms support a 30 percent 
rating.

There is evidence that the veteran may have some of the 
symptomatology reflected in the schedular criteria for a 50 
percent rating, such as disturbances in mood.  However, the 
medical evidence of record, as reflected in the November 2004 
and 2006 VA examination reports and the outpatient treatment 
records, does not reflect that the veteran demonstrates the 
vast majority of the symptomatology needed to meet criteria 
for a 50 percent or higher rating under Diagnostic Code 9402.  
As reflected in both the VA examination reports and 
outpatient treatment records discussed above, the medical 
evidence does not reflect that he has flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; or impairment in short-term and long-term 
memory.  Moreover, he was not shown to have impaired judgment 
or impaired abstract thinking.

While the veteran's reported work and family history may 
indicate some degree of disturbances of mood, or difficulty 
in maintaining effective work relationships, the veteran's 
difficulties at work and at home more appropriately 
approximate the criteria for the 30 percent disability 
rating.  They reflect no more than occupational and social 
impairment with occasional decrease in work efficiency.  The 
Board notes that the veteran has had a long-term relationship 
with his wife and children, has been able to perform work as 
an insurance agent out of his home; albeit with some 
occasional or intermittent decrease in functioning efficiency 
due to symptoms discussed.  The record also shows that he is 
able to socialize, including regularly attending church and 
participating as a member in a band.  

These facts show that the veteran has experienced no more 
than occasional decrease in social and work efficiency during 
the entire appeal period.  Consequently, the Board finds that 
a rating in excess of 30 percent is not warranted for the 
service-connected depressive disorder.  The GAF scores of 51 
to 55 assigned by VA in November 2004 and 2006 examination 
reports support this conclusion.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  According to DSM-IV, a GAF score between 51 and 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning, which does not correspond to a higher degree of 
social and industrial impairment as required for the 
assignment of a 50 percent or higher disability evaluation.  
Consequently, the Board finds a 30 percent rating, but no 
more, is warranted for the service-connected psychiatric 
disorder.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a rating in excess of 30 percent on 
an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).  There 
is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  As noted above, the evidence 
shows that the veteran is able to continue his self-
employment in an insurance business.  Moreover, the condition 
is not shown to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for hypertension is denied.

A 30 percent rating, but no more, is granted for the service-
connected schizophrenia, currently diagnosed as depressive 
disorder, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


